Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
The after final amendment of May 11, 2022 was filed with a request for consideration under the AFCP 2.0 Pilot Program, however, the amendment cannot be considered and a search conducted within the guidelines of the pilot program, where the proposed amendment to claim 2 would require too long a search and consideration.  Therefore, the amendment is considered under pre-pilot procedure.

Continuation of BOX 3 of PTOL-303: The proposed amendment will not be entered because the proposed amendment to claim 2 as to having at least 40 azide groups would raise new issues that would require further search and/or consideration.

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Note that the consideration has been based on the wording of the claims as provided in the amendment of November 24, 2021, since as discussed for BOX 3 above, the proposed amendment of May 11, 2022 has not been entered.
The Examiner has reviewed applicant’s arguments, however, the outstanding rejection is maintained.  As to the use of Scolan, while it does not provide all features of the claimed primer compound, it does show how azide groups on a structure provide activated nitrene functions for CH or NH groups, and this is further supported by Scheve, which shows how azide groups have a similar effect in another polymer material, and this would suggest that azide groups could be attached to a polymer as in Tsukamoto for the beneficial bonding of a polymer with such groups (noting how Tsukamoto even describes providing azide groups on a polymer material, note 0129, 0121).  Similarly while Scheve does not describe all features of the polymer, it describes the desirable use of azide groups for bonding, where Scheve would describe bonding with a polymer material as well as an inorganic material (note column 9, lines 45-55), and thus is relevant.  Furthermore, the references being modified are Tsukamoto (or Jackson)—the primary references, and these would not be unsatisfactory for their purposes.  As to plating process conditions, Scheve would not be rendered unsatisfactory, as the rejection would provide the modification of Tsukamoto (or Jackson) to provide the polymer in Tsukamoto with the further azide side chain claimed, so the silane would not be needed.   Furthermore, as to the side chain and number of azide groups, as to the large number of azide groups, as discussed in the rejection, the Examiner notes the amount of azide group containing material (column 1, lines 55-60, the mole ratios at column 8, lines 40-45, and the amounts of materials and exemplary mol. weight in Example 1 – note 1740 at column 12, lines 50-55), and the use of the azide for bonding, and all of this would indicate at least optimizing the amount of azide group present, giving values in the claimed range.  As to the azide group being formed as a side functional group of the polymer as a pendent group (note pages 7-9 of the amendment), rather than a side chain, the Examiner is of a position that a side chain would be suggested.  As shown in Scheve, the monomer used to provide the attaching of the azide group to be part of the polymer (note column 1, line 65 through column 2, line 10) has R groups (note R1, R2, R3) would be acceptably provided in oligomer form to the extent required for any side chain use – note column 2, lines 20-25 and 45-60, for example, with various relatively small number of repeating units, note (CHR)m, [-(CHR)x-O]n, (CH2-CH2O)5, for example.  These would all indicate the attached monomer chain with azide can be considered an oligomer as well, and would give a side chain off the main polymer.  As to motivation to combine, this would be suggested as discussed in the rejection, with the benefits of the bonding as suggested by the use of azides.  This argument also applies to the rejections using Jackson as the primary reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718